Citation Nr: 0201791	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether all of the 
evidence of record both old and new warrants a grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from March 1943 to October 1946.  He died in 
July 1995.  

By rating decision dated in September 1995, the Houston, 
Texas Regional Office (RO) of the Department of Veterans' 
Affairs (VA) denied the appellant's claim for service 
connection for the cause of the veteran's death.  She was 
notified of this decision and of her right to appeal by a 
letter dated the same month, but a timely appeal was not 
filed.  Thereafter, by a November 1999 rating decision, the 
RO concluded that the evidence submitted by the appellant was 
not new and material and the denial of service connection for 
the cause of the veteran's death was continued.  By letter 
dated in November 1999, the appellant was advised that her 
claim was denied and she was furnished her appellate rights.  
The appellant has appealed this determination to the Board of 
Veterans' Appeals (Board).

This case was remanded to the RO in July 2001 because the 
statement of the case furnished by the RO in April 2000 with 
respect to this appeal did not reflect that the RO performed 
the "two-step" analysis set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The RO was requested to, first, 
determine whether the additional evidence submitted since the 
last final disallowance was new and material and, second, if 
such evidence was determined to be new and material, to 
undertake a de novo review of the entire record to determine 
if all the evidence warranted a grant of service connection 
for the cause of the veteran's death.  In the event that the 
decision remained adverse, the RO was requested to provide 
the appellant with a supplemental statement of the case which 
contained all relevant statutory and regulatory provisions 
that were not set forth in the statement of the case as well 
as notice of all relevant actions taken on the claim for 
benefits.  The RO has accomplished the requested action and 
the claims file has been returned to the Board.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied 
service connection for the cause of the veteran's death on 
the basis that there was no evidence to show that the 
veteran's death was related to his military service or that 
his service connected varicose veins, left lower extremity, 
caused or contributed to his death.  Although notified of 
this decision and of her appellate rights by a letter dated 
the same month, the appellant did not file an appeal.

2.  Evidence received since the RO's decision in 1995 is 
essentially duplicative of evidence previously considered.  
It fails to demonstrate any relationship between the 
veteran's fatal gram negative septicemia and cerebral 
vascular accident and his active service or his service-
connected disability.  The evidence does not bear directly 
and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (2001).

2.  Evidence received since the September 1995 rating 
decision is not new and material and the claim for 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

Moreover, in the case at hand, the Board is satisfied that 
the duty to notify and the duty to assist have been met under 
the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The Board concludes that; by virtue of the 
discussions in the rating decision, the statement of the 
case, the Board remand, the subsequent supplemental statement 
of the case, and letters sent to the appellant during the 
pendency of this appeal; the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate her claim.  That is, the RO has provided 
notice of the pertinent laws and regulations pertaining to 
service connection for the cause of the veteran's death and 
the requirement of new and material evidence to reopen claims 
which have become final.  It has also provided a rationale 
explaining to the appellant why the evidence does not satisfy 
the criteria for reopening her claim and establishing service 
connection. 

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the appellant has 
been afforded a hearing before the RO, a transcript of which 
is contained in the claims file, and the veteran's available 
service medical records and terminal treatment reports have 
been obtained.  It is noted that the appellant has not 
identified any outstanding, relevant evidence which may 
support her claim, despite being given the opportunity to do 
so.  Moreover, as noted in the introduction portion of this 
decision, the Board finds that the evidentiary development 
requested in its July 2001 remand has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the facts of 
this case, the Board finds that VA can provide no further 
assistance to the appellant which would aid in substantiating 
this claim.

The Board finds that VA has met the notice and duty to assist 
provisions contained in the new law as to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In light of the notice and development 
action provided in this case, the Board also finds it would 
not be prejudicial to the veteran to issue a decision at this 
time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In the circumstances of this case, a remand as to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Laws and Regulations

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Factual Background

A historical review of the record shows that the evidence on 
file at the time of the unappealed determination of September 
1995, wherein the RO denied the appellant's original claim of 
entitlement to service connection for the cause of the 
veteran's death, consisted of the veteran's service medical 
records, VA examination reports, statements from the veteran 
which were of record prior to his death, and his certificate 
of death.  

A review of the service medical records reflects that, upon 
enlistment examination in September 1942, the veteran had 
moderate varicose veins in the left leg which were 
nondisabling and right varicose veins with no symptoms or 
ulceration.  These records also show that, in December 1943, 
the veteran underwent a ligation of varicose veins in the 
left thigh.  Thereafter, he continued to complain of pain, 
prominent veins, and transient edema between the knee and 
ankle.  The veteran was examined for varicose veins again in 
May 1945 and the disposition board recommended that he be 
returned for duty in a permanent limited service status 
confined to the continental United States. 

Upon consideration of the foregoing, by a January 1947 rating 
decision, the RO granted service connection for varicose 
veins, severe, saphenous vein, thigh and leg.  

A May 1949 report of VA examination includes diagnoses of 
scars, ligation, high and low left lower extremity, healed, 
asymptomatic and varicose veins, chronic, left thigh and leg, 
mild.  Similarly, an April 1951 report of VA examination 
reflects that clinical evaluation of the veteran was 
essentially normal and includes a diagnosis of varicose 
veins, left lower extremity, mild.

In a November 1993 statement, the veteran recalled that his 
left leg ached and he had very poor circulation during the 
years after his discharge from service.  He also recalled 
that his left leg had to be amputated below the knee due to 
gangrene.  

In May 1994, the RO received evidence from the veteran's 
spouse which included a statement from the veteran indicating 
that his right leg had also been amputated level with the 
left leg.  This evidence also included a copy of a January 
1988 letter from R. Davis, M.D., F.A.C.S., which indicated 
that Dr. Davis had treated the veteran for severe peripheral 
vascular disease in the recent past.  Dr. Davis further noted 
that the veteran subsequently needed bilateral lower limb 
amputations for bilateral gangrene.

The death certificate lists the veteran's immediate cause of 
death as gram negative septicemia.  Cerebral vascular 
accident was listed as an underlying cause of death which led 
to the immediate cause of death.  It is also noted that an 
autopsy was not performed.

Based on this evidence, by a September 1995 rating decision, 
the RO denied service connection for the cause of the 
veteran's death, noting that his service connected varicose 
veins, left lower extremity, did not cause or contribute to 
his cause of death.  The appellant was informed of this 
rating decision and of her appellate rights; however, she did 
not initiate an appeal.

The evidence added to the record since September 1995 
consists of duplicates of previously considered evidence as 
well as the veteran's terminal hospitalization reports from 
the Houston VA Medical Center and the appellant's statements 
and hearing testimony.  

The veteran's terminal hospitalization report, dated July 3 
to July 6, 1995, reflects that he had diabetes mellitus and 
was bedridden secondary to bilateral below the knee 
amputations, secondary to peripheral vascular disease, which 
were performed in 1988.  The examiner noted that the veteran 
had had no recent medical problems.  It was also noted that 
the veteran's wife had noticed that he was lethargic and 
dysarthric in the morning and became unresponsive later in 
the day.  The veteran underwent electroencephalogram (EEG) 
testing which revealed "decreased activity in the left 
hemisphere and also decreased brain activity possibly of 
ischemia on the left hemisphere."  Repeat computed 
tomography (CT) scan revealed an early left middle 
cerviartery infarct.  It was noted that his neurological 
condition continued worsening and he was becoming more 
unresponsive.  In addition, blood culture revealed positive 
Graham-negative rods and the veteran was started on 
gentamicin.  The veteran's condition continued to worsen and 
he was pronounced dead on July 6, 1995.

During her personal hearing at the RO in March 2000, it was 
asserted on behalf of the appellant that the removal of a 
vein in the veteran's left leg during his period of military 
service and his bilateral below the knee amputations led to 
the stroke which caused his death.  

In a November 2000 Statement of Accredited Representative in 
Appealed Case, In Lieu of VA Form 646, the appellant's 
accredited representative argued that service connection 
should be granted under the criteria set forth in the Merck 
Manual and provided the following citation from "Merck 
Manual, Seventeenth Edition, Page 1794."  

Varicose veins are associated with valvular 
dysfunction ...  A contrasting theory is that one or 
more perforator veins in the lower leg result in 
high/pressure flow and increased volume form deep 
to superficial veins during muscular contraction.  
In time, superficial veins become dilated, 
separation of the valve cusps prevents their 
apposition, and flow reverses in the affected 
veins.  As other perforator valves become 
competent, reflux occurs at additional sights.  

Progression of these factors approximately in long 
saphenous vein causes secondary incompetence at the 
saphenofemoral junction.  This theory explains the 
initial occurrence of varicose veins and the 
development of new ones after any form of 
treatment, but does not explain why veins used as 
arterial bypass conduits (at arterial pressures) do 
not become varicose.  Recent studies suggest that 
inherit [sic] weakness in the vein wall is a major 
cause of venous distention with resultant 
varicosities (primary idiopathic dilation of the 
vein wall), which explains the incurable nature of 
varicose veins.  Other etiologic factors include 
congenital arteriovenous.  In Klippel/Trenaunay 
syndrome, congenital arteriovenous fistulas, 
diffuse cutaneous capillary angiomas, and varicose 
veins occur in the legs.  The increase flow in the 
veins aggravates varicosities but may not cause 
them..."

Pursuant to the July 2001 Board remand, the appellant was 
afforded another opportunity to submit additional evidence to 
substantiate her claim.  In response to this request, the 
appellant submitted duplicates of previously submitted 
evidence.

Analysis

The evidence received since the September 1995 rating 
decision consists of duplicates of previously considered 
evidence as well as the veteran's terminal hospitalization 
reports from the Houston VA Medical Center and the 
appellant's statements and hearing testimony.

The terminal hospitalization reports reflect treatment many 
years after service and notes that the veteran had had no 
recent medical problems.  Accordingly, since the evidence 
that was before the RO in 1995 suggested these same facts, 
that is, that the veteran's death was due to gram negative 
septicemia and cerebral vascular accident, first demonstrated 
many years after service and that there is no etiological 
relationship to his service connected varicose veins, severe, 
saphenous vein, thigh and leg, the Board determines that this 
medical evidence is merely cumulative of evidence that was 
considered by the RO in 1995.  Since this medical evidence is 
not "new" evidence within the meaning of 38 C.F.R. § 
3.156(a), it does not provide a basis for reopening the 
appellant's claim.

The lay assertions in the record, by and on behalf of the 
appellant, to the effect that the removal of a vein in the 
veteran's left leg during his period of military service and 
his bilateral below the knee amputations led to the stroke 
which caused his death, are neither competent nor probative 
of the issue in question.  In this regard, the Court has held 
that the appellant is competent to report that on which she 
has personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, she is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the appellant has specialized 
medical training so as to be competent to render a medical 
opinion.

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
stated that "[l]ay assertions of medical causation ... cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Inasmuch as the evidence submitted since the RO's 
determination of September 1995, when viewed in conjunction 
with all the other evidence of record, does not tend to offer 
a competent opinion that establishes that the veteran's death 
was related in any way to service, or his service-connected 
varicose veins, it is merely cumulative and redundant, and 
has no significant effect upon the facts previously 
considered.  As such, it is not "new and material" as 
contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108.

The medical treatise evidence submitted by the appellant's 
accredited representative addresses the etiology of varicose 
veins; however, it does not relate this veteran's service 
connected varicose veins to gram negative septicemia or 
cerebral vascular accident, which resulted in his death.  
With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998), (medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible casuality based upon objective facts rather 
than on an unsubstantiated lay medical opinion"), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by the medical opinion of a medical 
professional.  Additionally, it fails to demonstrate with a 
degree of certainty the relationship between the veteran's 
service-connected varicose veins and his death.  For these 
reasons, the Board must find that the medical text evidence 
submitted on behalf of the appellant does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Based upon a review of the entire record, the Board finds the 
evidence provided in support of the application to reopen the 
claim for service connection for the cause of the veteran's 
death does not include new evidence which when considered in 
light of applicable VA law bears directly and substantially 
upon the specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As "new 
and material" evidence has not been submitted, the claim 
must be denied.


ORDER

No new and material evidence having been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

